Citation Nr: 0630611	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (2005).

2.  Entitlement to special monthly pension for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound. 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran's active service spans from November 1940 until 
May 1962. The veteran died in April 2002, and the appellant 
is his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran died in April 2002 as the result of an 
abdominal aneurysm rupture caused by coronary artery disease.  

2.  The abdominal aneurysm rupture is not shown to be due to 
VA treatment nor shown or claimed to have been the result of 
negligence or other requisite fault on the part of VA health 
care providers or to have been due to an event that was not 
reasonably foreseeable.  
 
3.  The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.

4.  The competent medical evidence does not show that the 
appellant is substantially confined to her home or the 
immediate premises.  

CONCLUSIONS OF LAW

1.  DIC benefits based on the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 are not 
warranted.  38 U.S.C.A. §§ 1151(a), 5103, and 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.361 (2005).

2.  The criteria for an award of special monthly pension 
based on being housebound or on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1541, 5103, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.350, 3.351, 3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DIC

The appellant asserts that the veteran's death was caused by 
treatment administered by VA.  She has stated two incidents 
that she claims caused his death.

First, the appellant claimed that the veteran's left leg was 
amputated, without the veteran's informed consent, which 
caused his death.  See Statement in Support of Claim (June 
2002).  

Second, she claimed that the veteran died as a result from 
surgery performed by the Houston VAMC for an abdominal 
aneurysm.  See InterOffice Memorandum (Aug. 2003). 

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if such death were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

A qualifying death is one which is not the result of the 
veteran's willful misconduct but was caused by hospital care, 
medical or surgical treatment, or examination furnished to 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

In June 1994, the veteran underwent a resection and 
replacement of abdominal aortic aneurysm, and in July 2001, 
the veteran underwent an above the left knee amputation due 
to Gangrene.

On April 7, 2002, the veteran was seen in the emergency room 
for abdominal pain.  On April 11, 2002, the veteran died.  An 
autopsy was not performed.  The death certificate listed the 
cause of death as abdominal aneurysm rupture caused by 
coronary artery disease. 

There is no evidence of record, including that rendered 
during the veteran's final treatment, to show that the 
abdominal aneurysm rupture was caused by VA care.  It has 
been argued that VA did not procure prior authorization from 
the veteran before performing the amputation in 2001; 
however, there is nothing in the medical record to suggest 
that the amputation had anything to do with the veteran's 
death.  The death certificate does not mention it as playing 
any role in the events leading to the veteran's death.

It also is neither shown nor asserted that the cause of death 
was the result of negligence or fault on the part of VA or an 
event that was not reasonably foreseeable.  

The appellant, as a lay person, is only qualified to report 
on matters which are capable of lay observation.  She is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, her opinion, without more, cannot 
be considered competent evidence that the veteran's death was 
due to the claimed improper care administered by VA.  Absent 
such evidence, DIC benefits in this case are not warranted.  



II.  Special Monthly Pension

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 
C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c). 

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c). 

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration:  the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a). 
   
If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.351(f). 
   
A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1541(e)(2); 38 C.F.R. § 3.351(f). 
   
Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for special monthly pension for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound.

The appellant submitted several statements from her private 
physician, including an Aid and Attendance examination.  
Those statements noted that the appellant suffers from the 
following:  Diabetes Mellitus, Type 2; Diabetic Neuropathy; 
Arterial Hypertension; Peripheral Vascular Insufficiency; 
Degenerative Osteoarthritis; Osteoporosis; Depression; 
Insomnia; Frequent Dizziness; and Hyperlipidemia.  The 
physician stated that the appellant cannot carry out the 
daily functions of life and that she is partially disabled to 
do heavy tasks.  The latest letter from the physician noted 
that the appellant has limitations in walking.  Specifically, 
he stated that the appellant needs the aid of a cane to walk 
and can only walk short distances.  He also noted that she 
needs help with household chores such as cleaning, cooking, 
paying bills, and shopping.  See Letters from Internal 
Medicine Specialist (Sept. 2001, Sept. 2002, Jan. 2004). 

With respect to whether the appellant requires aid and 
attendance, the record is negative for any indication that 
the appellant is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity.  38 C.F.R. § 3.351(c).  The record is 
also negative for any indication of a factual need for 
regular aid and attendance, as shown by the inability of the 
appellant to dress or undress herself, to keep herself 
ordinarily clean and presentable; the need of frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  

The physician did note that the appellant required the daily 
personal health care services of a skilled provider without 
which she would require hospital, nursing home, or other 
institutional care.  However, his report specifically 
provides that the appellant was able to feed herself, button 
her clothing with some difficulty, and was able to walk 
without the assistance of another person but for less than a 
block.  No disability has been identified that would be of 
such severity as to impose the degree of restrictions 
contemplated by the cited regulation.

With respect to whether the appellant is housebound, the 
record is negative for any indication that the appellant is 
substantially confined to her house or immediate premises by 
reason of a disability or disabilities reasonably certain to 
remain throughout her lifetime.  38 C.F.R. § 3.351(f).  The 
record specifically provides that the appellant was able to 
walk in and out of the home unassisted.

The Board is aware of the appellant's own general assertion 
that she warrants the claimed special monthly pension.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge or a clinical 


examination by a medical professional, such as one addressing 
whether she satisfies relevant medical criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
appellant's assertions do not constitute competent medical 
evidence that she warrants the claimed benefit. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


III.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the 
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the Appellant (Sept. 2002).  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim at 
this time. 

There is no known pertinent evidence that is not currently 
part of the claim's file.  Hence, VA has fulfilled its duty 
to assist the appellant in the development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound is denied. 



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


